Citation Nr: 9910170	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-47 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1975.  

This matter arises from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disorder.  The veteran filed a timely appeal, and the 
case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed June 1992 rating decision by the RO denied 
the veteran's claim for service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disorder.  

2.  Additional evidence submitted since the RO's June 1992 
decision bears directly and substantially upon the issue 
under consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  There is no competent medical evidence of record of a 
nexus or link between the veteran's right knee disorder and 
his service-connected left knee disorder or to any other 
incident of his active service.  



CONCLUSIONS OF LAW

1.  The June 1992 rating decision by the RO, which denied the 
veteran's claim for service connection for a right knee 
disorder, claimed as secondary to his service-connected left 
knee disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1998).  

2.  The evidence received since the RO's June 1992 rating 
decision is new and material, and the veteran's claim for 
service connection for a right knee disorder, claimed as 
secondary to his service-connected left knee disorder, has 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.156(a) (West 1991).  

3.  The veteran's claim for service connection for a right 
knee disorder, claimed as secondary to a service-connected 
left knee disorder, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Elkins v. West, __Vet. 
App.__, No. 97-1534, slip op. at 14-15 (Feb. 17, 1999) (en 
banc); and Winters v. West, __Vet. App.__, No. 97-2180 (Feb. 
17, 1999) (en banc).  The Board finds that the veteran is not 
prejudiced by consideration of the Board by its initial 
analysis of his new and material claim under the new case 
law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In June 1992, the RO denied the veteran's claim for service 
connection for a right knee disorder, claimed as secondary to 
a service-connected left knee disorder.  The veteran filed a 
timely Notice of Disagreement to this decision, but failed to 
file a timely appeal.  Accordingly, the June 1992 rating 
decision became final as outlined in 38 U.S.C.A. § 7105 (West 
1991), when the veteran failed to submit a timely appeal of 
that decision within the statutory time limits.  As such, the 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, an 
adjudication of the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  

The evidence submitted at the time of the June 1992 rating 
decision consisted of the veteran's service medical records 
and reports of VA rating examinations dated in October 1987, 
May 1991, and June 1992.  The veteran's service medical 
records were negative for any indication of a right knee 
disorder, but the October 1987 examination report contained 
the veteran's contentions that due to obesity and the 
veteran's left knee disorder, he favored the right leg over 
the years, and had developed increased pain in the right knee 
as a result.  On examination, the veteran was found to favor 
the left knee over the right, but the examiner did not offer 
any opinion that the veteran experienced right knee pain that 
resulted from his service-connected left knee disorder.  The 
May 1991 examination report merely showed that the veteran 
had degenerative changes in both knees.  However, the report 
of the June 1992 rating examination contained the examiner's 
opinion that the veteran's extreme obesity was the cause of 
his right knee problems, rather than secondary to any left 
knee disorder.  

Evidence received since the last final decision includes an 
X-ray report dated in August 1992, VA rating examination 
reports dated in January 1993, March 1997, and February 1998, 
a transcript of personal hearing testimony dated in July 
1997, and a letter dated in November 1997 from a private 
physician, Jerald L. Cooper, M.D.  The report of the August 
1992 X-ray examination shows moderately severe degenerative 
disease in both knees.  The report of the January 1993 rating 
examination shows that the veteran reported having injured 
his right knee playing softball.  Again, degenerative changes 
were noted bilaterally.  

The report of the March 1997 rating examination shows that 
the veteran was diagnosed with osteoarthritis in both knees.  
However, the examiner observed that the veteran was what he 
characterized as "mammothly obese," and expressly stated 
that the veteran's osteoarthritis in his right knee was age 
related.  The examiner specifically concluded that the 
veteran's osteoarthritis in his right knee was not due to his 
service-connected left knee disorder.  

In September 1997, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that the 
degenerative changes noted in his right knee were not due to 
obesity, as he weighed approximately 200 pounds at the time 
of his discharge, and that his weight only fluctuated between 
200 and 213 pounds since his discharge.  However, he did 
appear to associate a progressive gain in weight with the 
increasing symptoms in his right knee.  The veteran also 
testified that he had consulted a private physician who had 
informed him that he was unable to differentiate the cause of 
the veteran's right knee disorder, and was unable to 
determine whether the right knee disorder was incurred 
secondary to obesity, his service-connected left knee 
disorder, by other causes.  

In his November 1997 letter, Dr. Cooper indicated that he had 
seen the veteran earlier in the year for bilateral knee 
arthrosis.  He stated that the extent to which his knee 
problems were aggravated by weight or further wear and tear 
changes was unclear.  He indicated that it is often difficult 
to determine the etiology of such disorders, and that he was 
only aware that the veteran began having problems with his 
knees after incurring an injury in service in 1974.  

The report of the February 1998 rating examination shows that 
the veteran was found to have degenerative joint disease 
bilaterally.  The examiner offered his opinion that the left 
knee disorder could have altered his gait pattern, although 
his obesity would have also have come into play in terms of 
the degeneration of the joint.  The examiner stated that he 
could not rule out that the veteran's altered gait from his 
left knee disorder would have also "predisposed him to and 
be a component of his right knee problems."  

The Board has evaluated the above discussed evidence, and 
finds that it was not a part of the record at the time of the 
June 1992 rating decision, and is not cumulative of other 
evidence available at that time.  In addition, as the medical 
evidence noted above addresses the etiology of the veteran's 
right knee disorder, the medical opinions are clearly 
probative of the central issue in this case.  

Accordingly, the Board finds that the additional evidence 
submitted subsequent to the RO's June 1992 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the veteran's 
claim for service connection for a right knee disorder, 
claimed as secondary to a service-connected left knee 
disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the veteran's claim for service connection for a right 
knee disorder, claimed as secondary to a service-connected 
left knee disorder, has been reopened, the Board must 
determine if this claim is well grounded.  The law provides 
that service connection may be granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  

In addition, service connection may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a) (1998).  
This regulation has been interpreted by the Court to allow 
service connection for any disorder which was either caused 
or aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether a claim is well grounded, the veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the Court has indicated that, alternatively, a 
claim may be well grounded based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service, or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

As noted the veteran's service medical records are negative 
for any indication of a right knee disorder.  The earliest 
medical evidence of problems with the veteran's right knee is 
indicated in the VA examination report of October 1987 in 
which he complained of right knee pain.  The veteran has 
maintained that this report shows that he incurred a right 
knee disorder as a result of having to alter his gait due to 
his service-connected left knee disorder.  However, the 
report of the October 1987 examination merely records the 
veteran's contentions which he reported to the examiner at 
that time.  The examiner failed to note any findings with 
respect to the veteran's right knee in his objective findings 
or diagnosis.  

Further, there is no competent medical evidence relating the 
veteran's right knee disorder, diagnosed as osteoarthritis or 
degenerative changes, to his service-connected left knee 
disorder or to any other incident of his active service.  The 
X-ray reports merely show the presence of a disability with 
respect to the veteran's right knee.  The letter received 
from Dr. Cooper and the report of the February 1998 rating 
examination both note that the veteran had degenerative or 
osteoarthritis in his right knee.  However, while suggesting 
that such disorder could have resulted from an altered gait, 
neither opinion contained any unequivocal opinion as to the 
etiology of the veteran's right knee disorder.  

As noted, Dr. Cooper stated that the etiology of the 
veteran's right knee disorder was unclear, and the examiner 
who had conducted the February 1998 rating examination merely 
stated that he could not rule out the possibility that an 
altered gait might have caused his knee problems.  In any 
event, with respect to these two opinions, the Board notes 
that neither physician has provided a definitive opinion, and 
the opinions offered only appear to suggest the possibility 
that the veteran's right knee disorder might have been 
incurred as a result of an altered gait due to his service-
connected left knee disorder.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of the diagnosis deemed 
speculative).  The Board finds that the opinions offered by 
Dr. Cooper and the VA examiner who had conducted the February 
1998 examination to be speculative in nature, and fail to 
provide the required medical nexus between the veteran's 
service-connected left knee disorder and his right knee 
disorder.  

Moreover, the examiner who had conducted the June 1992 rating 
examination specifically concluded that the veteran's right 
knee disorder was incurred as a result of his obesity, and 
not due to his service-connected left knee disorder.  
Likewise, the examiner who had conducted the March 1997 
examination concluded that the veteran's right knee disorder 
was not incurred as a result of his service-connected left 
knee disorder, but that the degenerative changes or 
osteoarthritis shown was the result of a normal progress of 
aging.  

In addition, lay statements and testimony by the veteran that 
his right knee disorder was caused secondary to his service-
connected left knee disorder do not constitute medical 
evidence.  As a layperson lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses and opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 482, 494-95 (1992).  What is missing in this case 
is a definitive medical opinion, supported by a rationale and 
evidence, that the veteran has a right knee disorder that was 
incurred or aggravated as a result of his service-connected 
left knee disorder.  Absent such an opinion, his claim is not 
well grounded, and must be denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a right knee disorder, claimed as secondary to 
a service-connected left knee disorder.  The Board has not 
been made aware of any additional evidence which is available 
that could serve to well ground the veteran's claim.  As the 
duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the veteran's claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to file a well-
grounded claim for service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disorder.  See Robinette, 8 Vet. App. at 73.  


ORDER

New and material having been submitted, the veteran's claim 
for service connection for a right knee disorder, claimed as 
secondary to a service-connected left knee disorder, is 
reopened.  However, the veteran's claim for service 
connection for a right knee disorder, claimed as secondary to 
a service-connected left knee disorder, is not well grounded, 
and is, therefore, denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

